Morton, J.
It being agreed that the auditor’s report shall be treated as an agreed statement of facts, a majority of the court is of opinion that the defendant is entitled to judgment. By the death of Benjamin M. Deland the indenture of apprenticeship became inoperative. Gen. Sts. o. Ill, § 21. The defendant is not bound by the stipulations contained in it, unless she has agreed to perform them by a contract expressly entered into by her or implied by law. The agreed statement of facts finds that the defendant did not make any express agreement to perform them. The plaintiff remained in the service of the defendant after the death of her husband, each party supposing that they were bound by the indenture. But this does not necessarily prove a contract between them to be bound by the terms contained in the indenture. There was not a meeting of their minds in mutual promises necessary to constitute a contract. Nor does the law imply, from these facts, an agreement to perform the stipulations of the indenture. They are evidence from which, with other evidence, a jury might infer an agreement by the parties, but the law does not imply from them a contract by the defendant to pay the compensation fixed by the indenture. Connor v. Hackley, 2 Met. 613. The facts therefore present the case of one person performing services for another without any agreement as to price *147In such cases, the law implies a contract by the employer to pay what the services are fairly worth. It follows that the plaintiff can claim of the defendant only the fair value of her services; and as the facts find that she has been paid this by the defendant, she is not entitled to recover anything in this action.
Judgment for the defendant.